NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted March 22, 2013*
                                 Decided March 25, 2013

                                          Before

                           DIANE P. WOOD, Circuit Judge

                           JOHN DANIEL TINDER, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge

No. 12-2570

DION MATHEWS and MUSTAFA-EL                      Appeal from the United States District
K.A. AJALA, formerly known as Dennis             Court for the Western District of Wisconsin.
E. Jones-El,
       Plaintiffs-Appellants,                    No. 10-cv-742-bbc

       v.                                        Barbara B. Crabb,
                                                 Judge.
RICK RAEMISCH, et al.,
      Defendants-Appellees.

                                        ORDER

        Wisconsin prisoners Dion Mathews and Mustafa-El K.A. Ajala appeal the grant of
summary judgment for defendant prison officials in this suit under 42 U.S.C. § 1983,
asserting that the conditions of confinement violate the United States Constitution. We
affirm.


      *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 12-2570                                                                              Page 2

        According to the complaint, Mathews and Ajala are housed in segregation at the
Wisconsin Secure Program Facility in Boscobel and have had several of their federal rights
violated. They assert that defendants violated their rights to privacy and to be free from
cruel and unusual punishment by subjecting them to 24-hour video monitoring and
lighting in their cells. Moreover, the plaintiffs allege that defendants are acting with
deliberate indifference to a serious medical need and also are violating the Equal Protection
Clause of the Fourteenth Amendment by denying the plaintiffs Velcro shoes to treat
preexisting foot conditions. Ajala also asserts that defendants are acting with deliberate
indifference to an infected tooth of his by refusing to authorize a root canal and instead
offering only an extraction.

        The district court screened the complaint, see 28 U.S.C. § 1915A, and dismissed three
of the claims on the pleadings. The court dismissed the video-surveillance claims because
prisoners have no right to privacy in their cells and because the plaintiffs did not allege that
the cameras had been put in their cells needlessly to harass them. The court dismissed the
equal protection claim involving the shoes because, although the plaintiffs alleged that
similarly situated prisoners had been treated differently, they attached to their complaint
affidavits from other prisoners in segregation stating that they too had been denied the
shoes.

        After discovery the court granted summary judgment for the defendants on the
remaining claims. Regarding the plaintiffs’ claim that the defendants were deliberately
indifferent to serious medical needs by refusing to provide Velcro shoes, the court
concluded that, even assuming the plaintiffs had a serious medical need for Velcro shoes,
there was no evidence that any of the defendants who denied the plaintiffs’ requests was
aware of that need. According to prison officials’ affidavits, a new cost-cutting policy at the
prison provided Velcro shoes only to inmates who had limited dexterity in their hands and
thus needed shoes that are easier to fasten. As for Ajala’s claim regarding his infected tooth,
the court relied on undisputed affidavits from doctors stating that a root canal is not
medically necessary and that an available tooth extraction will treat his problem. The court
concluded that a dispute over the choice between routine medical procedures did not rise
to a constitutional violation. As for the 24-hour lighting claim, the court concluded that the
light—emanating from a 5-watt bulb, according to undisputed affidavits from
guards—posed no substantial risk of serious medical harm. Moreover, the court concluded,
the defendants were not deliberately indifferent to any risk caused by the lights since they
permitted the plaintiffs to cover their eyes with a towel or washcloth if necessary to help
them sleep.

      Mathews and Ajala first challenge the district court’s conclusion that no defendant
knew of any serious medical need for the shoes. They rely on medical request forms they
No. 12-2570                                                                                 Page 3

filled out requesting Velcro shoes. But prison officials violate the Eighth Amendment only
if they act with deliberate indifference to an inmate’s serious medical needs. Farmer v.
Brennan, 511 U.S. 825, 835 (1994); Holloway v. Deleware Cnty. Sheriff, 700 F.3d 1063, 1072 (7th
Cir. 2012). As the district court concluded, even if there was a need for the shoes, the
plaintiffs provided no evidence that the defendants who denied the requests had any
reason to believe the shoes were medically necessary. The request forms show only that the
prison officials knew the plaintiffs wanted shoes, not that the defendants were aware that
the shoes were medically necessary.

       Mathews and Ajala next contend that the district court erred by concluding that the
conditions of confinement claim was unsupportable because the 5-watt light bulb posed no
serious threat of physical harm. It is true that the district court was wrong to suggest that
the plaintiffs needed to show something beyond psychological harm. See Thomas v. Illinois,
697 F.3d 612, 614 (7th Cir. 2012); Washington v. Hively, 695 F.3d 641, 643 (7th Cir. 2012). But
even assuming that 24-hour lighting involving a single 5-watt light bulb might constitute
an “extreme deprivation” prohibited by the Eighth Amendment, see Hudson v. McMillian,
503 U.S. 1, 9 (1992); Gruenberg v. Gempeler, 697 F.3d 573, 579 (7th Cir. 2012), we agree with
the district court that the guards were not deliberately indifferent to this need. Allowing
the plaintiffs to cover their eyes with towels was a reasonable response to their complaints.

        Next Ajala argues that the district court erred by granting summary judgment on his
claim of deliberate indifference to his infected tooth because the prison refuses to provide
him with a root canal procedure. The district court correctly found that the prison is
offering him an extraction procedure and that this dispute is over nothing but the choice of
one routine medical procedure versus another. That is not enough to prove an Eighth
Amendment claim of deliberate indifference. McGowan v. Hulic, 612 F.3d 636, 641 (7th Cir.
2010); see also Berry v. Peterman, 604 F.3d 435, 441 (7th Cir. 2010); Ciarpaglini v. Saini, 352 F.3d
328, 331 (7th Cir. 2003).

        Mathews and Ajala also challenge the dismissal of several of their claims at
screening. First they argue that the court was wrong to dismiss their privacy and cruel and
unusual punishment claims regarding the video surveillance of their cells — a situation
they liken to “daily visual strip searches” because it allows guards to watch them defecate,
urinate, and shower. But as the district court concluded, a prisoner retains no expectation
of privacy in his cell under the Fourth Amendment. Hudson v. Palmer, 468 U.S. 517, 525–26
(1984); Johnson v. Phelan, 69 F.3d 144, 146 (7th Cir. 1995) (noting that “monitoring of naked
prisoners is not only permissible . . . but also sometimes mandatory”). As the district court
also noted, we have concluded that Eighth Amendment violations occur in a related
context, strip searches, only if officers conduct themselves without justification “in a
No. 12-2570                                                                                Page 4

harassing manner intended to humiliate and cause psychological pain.” Mays v. Springborn,
575 F.3d 643, 649 (7th Cir. 2009); see Washington, 695 F.3d at 642; Whitman v. Nesic, 368 F.3d
931, 934 (7th Cir. 2004). Here the plaintiffs pleaded themselves out of court by alleging that
defendants placed cameras in their cells “at random” without regard to who was in the cell.

        The plaintiffs also argue that the district court wrongly dismissed their equal
protection claim because saving costs is not a rational basis for the prison to deny them
Velcro shoes. See Johnson v. Daley, 339 F.3d 582, 585–86 (7th Cir. 2003). But, as the district
court noted, to sustain an equal protection claim, plaintiffs must also allege that they have
been treated differently from those similarly situated. See Engquist v. Oregon Dep’t of Agric.,
553 U.S. 591, 601 (2008); Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000). Though the
plaintiffs alleged vaguely that they were singled out, they attached to their complaint
contradictory affidavits from other inmates in segregation stating that they too had been
denied Velcro shoes because of budgetary concerns. Exhibits attached to a complaint can be
reviewed together with the complaint, and the affidavits can trump the allegations in the
complaint. See Thompson v. Illinois Dep’t of Prof’l Regulation, 300 F.3d 750, 754 (7th Cir. 2002).

        Finally, the plaintiffs argue that the district court abused its discretion by denying
their motion for appointment of counsel because, they say, counsel could have
strengthened the preparation and presentation of the case. The plaintiffs, however, have no
right to court-appointed counsel in a civil suit. See Romanelli v. Suliene, 615 F.3d 847, 851
(7th Cir. 2010); Pruitt v. Mote, 503 F.3d 647, 649 (7th Cir. 2007) (en banc). The district court
reasonably denied the motion in light of the quality of the plaintiffs’ previous filings and
the suit’s lack of factual or legal complexity.

                                                                                     AFFIRMED.